Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 discloses “labeling a plurality of parameters associated with generation of the first hidden data, the second hidden data, the third image data, and the output data with respect to the output data”. The underlined portion should be changed to “labeling a plurality of parameters associated with generation of the first hidden data, the second hidden data, the third image data, and the output data .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a shape change unit, an interpolation unit, and a projection unit,  in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gudmundson et al. (US 2012/0093367) in view of Wang et al. (A Reference Architecture for Plausible Threat Image Projection (TIP) Within 3D X-ray Computed Tomography Volumes, IEEE, 2020).

Regarding claim 1, Gudmundson et al. (hereinafter Gudmundson) discloses an apparatus for generating X-ray data (Gudmundson, [0048], “The system 10 comprises an X-ray scanner 100 that applies an X-ray screening process to a piece of luggage 104”), the apparatus comprising: 
a processor configured to receive first image data indicating that a hidden item is hidden in a non-hidden item (Gudmundson, [0045], “Automatic processing could involve a processing of the compensated attenuation information conveyed by the X-ray image data in order to determine the presence of prohibited materials, such as explosives, on the basis of material composition. Automatic processing could also involve a shape analysis of articles in the X-ray image to locate the presence of threatening articles, such as guns or stabbing objects”. In addition, in paragraph [0003], “provide a computing device programmed with software for execution by a CPU”); and 
a buffer (Gudmundson, [0067], “The processing module 200 has a Central Processing Unit (CPU) 308 that communicates with a memory 302”), wherein the processor includes: 
an extraction unit configured to extract first hidden data corresponding to the hidden item from the first image data (Gudmundson, [0101], “The information on the shape or shape components as well as the location of the shapes or shape components extracted during the previous processing operation are further processed to try determining what types of objects may be present in the image”. The extraction unit is considered a function performed by the processor); 
generate output (Gudmundson, [0048], “The X-ray scanner 100 outputs an X-ray image data signal 116 to a processing module 200”);
a projection unit configured to generate the output data by projecting image data onto a two-dimensional (2D) plane (Gudmundson, [0074], “Once the image is shown to the operator 130, he or she uses a tool to indicate where the object to be removed lies. FIG. 8 shows an example of such X-ray image where an object 802 in the form of an elongated rectangle appears”);
the buffer stores a plurality of parameters associated with generation of the first hidden data and the output data (Gudmundson, [0119], “One possibility is to use a library of generic shapes stored in the database 28. For each type of object that the processing module 200 is capable to identify in the X-ray image on the basis of object characterization features, at least one generic virtual model is stored in the library of shapes”. Object characterization features are considered a plurality of parameters);
Gudmundson does not expressly disclose “generate second hidden data by performing a shape change on the first hidden data”;
Wang et al. (hereinafter Wang) discloses generate second hidden data by performing a shape change on a first hidden data (Wang, Fig. 1 illustrates object insertion including a shape change on a first hidden data).
Wang discloses second image data indicating a non-hidden item (Wang, Fig. 1 illustrates a bag image is considered a non-hidden item).
Wang discloses generate third image data by performing interpolation based on the second image data and the second hidden data (Wang, section C. Object Insertion Optimization, [0001], “Inserting a segmented threat object into a benign bag in the 3D CT imagery involves the determination of optimal insertion locations and orientations”. Optimal insertion locations and orientations is considered interpolation based on the second image data (e.g., benign bag) and the second hidden data (i.e., threat object))
Wang discloses projecting the third image data onto a two-dimensional (2D) plane (Wang, section VI Conclusion, [0001], “3D threat image projection for X-ray CT volumes”. Fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s threat image projection technique to generate Gudmundson’s output image, as it could be used to achieve the predictable results of generate third image data by performing interpolation based on the second image data and the second hidden data; generate the output data by projecting the third image data onto a two-dimensional (2D) plane. The motivation for doing so would have been providing ability to evaluate the ongoing performance of human operators, improving their vigilance and performance on threat detection.
Regarding claim 3, Gudmundson as modified by Wang with the same motivation from claim 1 discloses the interpolation is performed on a space inside the non-hidden item (Wang, Fig. 1), which is changed as the first hidden data is changed to the second hidden data (Wang, section C. Object Insertion Optimization, [0001], “most baggage is cluttered without enough void space for big threat objects. In these cases we allow the threat object to be inserted into regions where voxel intensities are low. Regions of low voxel values are usually occupied by clothes and it is highly plausible to have a threat object concealed in clothes within baggage”).
Regarding claim 4, Gudmundson teaches X-ray source; Gudmundson as modified by Wang with the same motivation from claim 1 discloses virtual X-ray source outside the third image data (Wang, Fig. 1 illustrates X-ray computed CT volume), the output data is one or more images generated by irradiating X-ray from the one or more virtual X-ray sources (Wang, Fig. 1 illustrates TIP is considered a result of irradiating X-ray from virtual x-ray source).
Regarding claim 7, Gudmundson discloses a non-transitory computer-readable medium including a program code that, when executed by a processor (Gudmundson, [0067], “database 28 can be remote from the storage medium in which is held the software code that defines the functionality of the processing module 200”).
The limitations recite in claim 7 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 10, claim 10 recites program instructions that are similar in scope to the functions recited in claim 3 and therefore are rejected under the same rationale.
Regarding claim 11, Gudmundson discloses a method for generating X-ray data (Gudmundson, [0015], “FIG. 1 is a flow chart of the method for performing threat assessment according to an example of implementation of the present invention”), the method comprising:
labeling a plurality of parameters associated with generation of the first hidden data,  the output data with respect to the output data (Gudmundson, [0119], “One possibility is to use a library of generic shapes stored in the database 28. For each type of object that the processing module 200 is capable to identify in the X-ray image on the basis of object characterization features, at least one generic virtual model is stored in the library of shapes”. Object characterization features are considered a plurality of parameters).
The remaining limitations recite in claim 11 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gudmundson et al. (US 2012/0093367) in view of Wang et al., as applied to claims 1 and 7, in further view of Traore et al. (Interactive Exploration of 3D Scanned Baggage, IEEE, 2016).
Regarding claim 2, Gudmundson as modified by Wang with the same motivation from claim 1 discloses a change in movement of the hidden item corresponding to the first hidden data (Wang, section C. Object Insertion Optimization, [0001], “In cases where a large void region is available in the benign bag, we need to consider the effect of gravity and insert it into a lower position so that the inserted threat object will not appear to implausibly levitate unsupported”. Fig. 1 illustrates a change in movement of hidden item can be inserted based on inner void region), 
Gudmundson as modified by Wang with the same motivation from claim 1 discloses a size of the hidden item corresponding to the first hidden data (Wang, Fig. 1 illustrates a size of the thread object corresponding to the threat image);
Gudmundson as modified by Wang does not expressly “a density of the hidden item”;
Traore et al. (hereinafter Traore) discloses change a density of a virtual item (Traore, Fig. 1 illustrates the high-density materials are revealed by dragging from left to right on the presets).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Traore’s density picking function in the scanning apparatus, as taught by Gudmundson as modified by Wang. The motivation for doing so would have been allowing user to customize global layout using the view options.
Regarding claim 8, claim 8 recites program instructions that are similar in scope to the functions recited in claim 2 and therefore are rejected under the same rationale.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gudmundson et al. (US 2012/0093367) in view of Wang et al., as applied to claim 1, in further view of Perticone et al. (US 2018/0336672).
Regarding claim 5, Gudmundson discloses plurality of parameters with respect to the output data (Gudmundson, [0101], “The information on the shape or shape components as well as the location of the shapes or shape components extracted during the previous processing operation are further processed to try determining what types of objects may be present in the image”);
While Gudmundson teaches the buffer labels a plurality of parameters (Gudmundson, [0119], “One possibility is to use a library of generic shapes stored in the database 28. For each type of object that the processing module 200 is capable to identify in the X-ray image on the basis of object characterization features, at least one generic virtual model is stored in the library of shapes”); Gudmundson as modified by Wang does not expressly disclose “with respect to the output data”;
Perticone et al. (hereinafter Perticone) discloses label specified item (Perticone, [0033], “the machine learning algorithm is trained using a training data set that is based on the results or outputs of an existing explosive detection system. The existing explosive detection system may automatically determine if an input x-ray image includes an explosive or other weapon items. The results or outputs of the existing explosive detection system may include output images with indications that the image includes an explosive or other weapon items”. In addition, in paragraph [0034], “the images in the training data are automatically identified or labeled, using an automated system, as including a specified item or not including a specified item”. The training data is created based on label parameter with respect to outputs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Perticone’s training data including label specified items in the scanning apparatus, as taught by Gudmundson as modified by Wang, as it could be used to achieve the predictable result of the buffer labels the plurality of parameters with respect to the output data. The  motivation for doing so would have been providing an automated detection indication associated with the item based on machine learning model.
Regarding claim 6, Gudmundson teaches X-ray source; Gudmundson as modified by Wang with the same motivation from claim 1 discloses the plurality of parameters associated with the shape change (Wang, Fig. 1 illustrates threat image projection including the plurality of parameters associated with the shape change) and generates the second hidden data (Wang, Fig. 1 object insertion);
Gudmundson as modified by Wang and Perticone with the same motivation from claim 5 discloses learns the plurality of parameters associated with the shape change (Perticone, [0023], “The machine learning algorithm is trained using a training data set to analyze a specific format or type of images”) and generates the second hidden data based on a result of the learning (Perticone, [0024], “Based on the training data set used to train the machine learning algorithm, the image processing system is capable of identifying a specified item”). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gudmundson et al. (US 2012/0093367) in view of Wang et al. in view of Traore et al., as applied to claim 8, in further view of Perticone et al. (US 2018/0336672)
Regarding claim 9, Gudmundson as modified by Wang with the same motivation from claim 1 discloses provides an interface for receiving a plurality of parameters associated with the shape change (Wang, Fig. 1 illustrates an interface for receiving a plurality of parameters (e.g., orientation and location) associated with the shape change).
Gudmundson as modified by Wang, Traore and Perticone with the same motivation from claim 5 discloses learns the plurality of parameters (Perticone, [0023], “The machine learning algorithm is trained using a training data set to analyze a specific format or type of images”) and generates the second hidden data based on a result of the learning (Perticone, [0024], “Based on the training data set used to train the machine learning algorithm, the image processing system is capable of identifying a specified item”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612